 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5       GARY SHEPARD,                                             Case No. 3:19-cv-00565-RCJ-WGC
 6                                             Petitioner,
               v.                                                                  ORDER
 7
         STATE OF NEVADA, et al.,
 8
                                            Respondents.
 9

10            This habeas matter is before the Court on Petitioner Gary Shepard’s failure to comply with
11   the Court’s Order (ECF No. 3) or the Local Rules of Practice.
12            Shepard submitted a Petition for Writ of Habeas Corpus (ECF No. 1-1) in September 2019,
13   but he did not pay the five dollar ($5.00) habeas filing fee or file an application to proceed in forma
14   pauperis (“IFP”) for incarcerated litigants. 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2. 1 On
15   December 23, 2019, the Court ordered Shepard to either pay the $5 filing fee or submit a complete
16   IFP application with all required attachments within 30 days. (ECF No. 3.) Shepard was warned
17   that a failure to comply by (a) submitting a complete IFP application, or (b) paying the filing fee
18   would result in the dismissal of this action without prejudice and without further advance notice.
19   (Id.) The 30-day deadline expired last month. To date, Shepard has not filed a completed IFP
20   application, paid the $5 filing fee, requested an extension of time, or taken any other action to
21   prosecute this case.
22            IT IS THEREFORE ORDERED:
23
     1
24     To proceed in a civil action without paying the standard filing fee, LSR 1-1 of the Local Rules of Practice
     and 28 U.S.C. § 1915 provide that a prisoner must submit the court’s IFP application form for incarcerated
25   litigants. Additionally, LSR 1-2 and § 1915 specifically require three items be submitted with a prisoner’s
     IFP application: (1) a financial certificate signed by an authorized officer of the institution in which he or
26   she is incarcerated, (2) a copy of his or her inmate trust account statement for the six-month period prior to
     filing, and (3) a signed financial affidavit showing an inability to prepay fees and costs or give security for
27   them.
28

                                                             1
 1   1. Petitioner Gary Shepard’s Petition for Writ of Habeas Corpus (ECF No. 1-1) is

 2      DISMISSED WITHOUT PREJUDICE based his on failure to comply with the Court’s

 3      Order (ECF No. 3) or the Local Rules of Practice.

 4   2. The Clerk of Court is instructed to enter final judgment accordingly and close this case.

 5   DATED: This 6th day of February, 2020.
 6

 7
                                                   ROBERT C. JONES
 8                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
